The complainant leased to one of the defendants a farm, with the sheep then on it, and thirty cows, for the term of five years. The lease contained the following clause: “Cows of equal age and quality to be returned %t the end of said term, and also the sheep.” The chancellor decided that under this clause the legal title to the cows and sheep passed to the tenant, so as to give him the right to dispose of them, and to subject them to seizure and sale for his debts. That the landlord had no legal or equitable lien upon the cows and sheep, but had merely the legal right to compel the tenant, at the end of the term, to restore him an equal number of cows and sheep of the same ages and value as those mentioned in the lease. That had the lease contained a covenant for the return of the same stock put into the farm by the landlord, the rule would have been otherwise. Injunction dissolved.